 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (the “Agreement”) is made and entered into this 28th
day of September, 2007, by and between TYSON FOODS, INC., a corporation
organized and existing under the laws of the State of Delaware (hereinafter
referred to as “Tyson”), and John Tyson (hereinafter referred to as the
“Indemnitee”).

 

 

RECITALS

 

A.          Indemnitee has previously served as an officer and director of Tyson
and will hereafter serve as a director of and adviser to Tyson, and Tyson wishes
Indemnitee to serve in such capacities as a director and advisor.

 

B.           Indemnitee has indicated that he does not regard the indemnities
available under Tyson’s by-laws and available insurance, if any, as adequate to
protect him against the risks associated with his service to Tyson, including
his service as an adviser.

 

C.           As a condition to the Indemnitee’s willingness to serve in such
capacities as a director of and advisor to Tyson, and as additional
consideration for that certain Agreement dated effective September 28, 2007
between Tyson and Indemnitee addressing the advisory services to be provided by
Indemnitee to Tyson, being executed simultaneously herewith, Tyson has agreed to
indemnify and hold the Indemnitee harmless from and against certain claims,
demands, damages, actions, causes of action, liabilities, losses and expenses,
as described herein.

 

D.           The parties wish to document their understandings regarding such
indemnification rights and obligations, as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises recited and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by Tyson, the parties hereby agree as follows:

 

1.            Indemnification for Losses. Tyson hereby agrees to discharge,
indemnify and hold the Indemnitee (and, if applicable, the Indemnitee’s
executors or administrators) (hereinafter referred to individually as a “Covered
Indemnitee” and collectively as the “Covered Indemnitees”) harmless from and
against any and all claims, demands, damages, actions, causes of action,
liabilities, losses, costs and expenses (including, but not limited to, court
costs, judgments, fines and taxes) of whatever kind or nature, in law, equity or
otherwise, which may arise or be incurred in connection with investigating,
preparing and defending against any actions, proceedings, or suits of any kind
or nature whatsoever, whether civil, criminal, administrative or investigative
(whether commenced or threatened), in any way relating to any claim, allegation
or assertion made against the Indemnitee because of any current or future act or
omission or neglect or breach of duty, including any error or misstatement or
misleading statement, which the Indemnitee allegedly commits or suffers in the
Indemnitee’s current or future capacity or capacities for Tyson (collectively,
such claims, demands, damages, actions, causes of action, liabilities, losses,
costs and expenses are referred to hereafter as

 

1

 

--------------------------------------------------------------------------------



“Losses”). For purposes of this Agreement, Losses shall not include reasonable
attorneys’ fees and related expenses, which fees and expenses are separately
addressed in Paragraph 5 below.

 

2.           Indemnification Limitations. The indemnification obligations of
Tyson under Paragraph 1 shall not apply to Losses:

 

(a)         for which payment is actually made to the Indemnitee under a valid
and collectible insurance policy or bond, except in respect of any excess beyond
the amount of payment under such insurance policy or bond;

 

(b)         for which the Indemnitee is indemnified by Tyson or receives payment
for such Losses otherwise than pursuant to this Agreement;

 

(c)          based upon or attributable to the Indemnitee gaining in fact any
remuneration, personal profit or advantage to which he was not legally entitled;

 

(d)          for an accounting of profits made from the purchase or sale by the
Indemnitee of securities of Tyson within the meaning of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto or similar provisions of
any state statutory law or common law;

 

(e)          brought about or contributed to by the dishonesty of Indemnitee;
however, notwithstanding the foregoing, Indemnitee shall be protected under this
Agreement as to any claims upon which suit may be brought against him by reason
of any alleged dishonesty on his part, unless a judgment or other final
adjudication thereof adverse to Indemnitee shall establish that he committed
acts of active and deliberate dishonesty with actual dishonest purpose and
intent which were material to the cause of action so adjudicated;

 

(f)           if a final decision by a court having jurisdiction in the matter
shall determine that such payment is not lawful; or

 

(g)          for which the Indemnitee is finally judicially determined on the
merits to have caused through the bad faith or dishonesty of the Indemnitee;
provided such bad faith or dishonesty was material to the cause of action so
adjudicated.

 

3.           Inapplicability of Indemnity. In the event that the indemnification
otherwise available to a Covered Indemnitee is not valid or enforceable under
applicable law, then any Loss suffered by such Covered Indemnitee which would
otherwise be subject to Indemnification under this Agreement shall be funded and
paid or reimbursed to the Covered Person by Tyson (a) in such proportion as is
appropriate to reflect the relative benefits to Tyson, on the one hand, and the
Indemnitee, on the other, with respect to the matter in question; or (b) if, but
only if, the allocation provided by clause (a) of this Paragraph 3 is not
permitted by applicable law, then in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (a), but also the
relative

 

2

 

--------------------------------------------------------------------------------



fault of Tyson, on the one hand, and the Indemnitee, on the other, as well as
any other equitable considerations.

 

4.            Indemnification Procedures. Losses shall be indemnified by Tyson
only as a result of a settlement, final judgment or decree incurred in
accordance with the following procedures:

 

(a)          If any action, proceeding or suit shall be brought or asserted
against a Covered Indemnitee in respect of which indemnity may be sought under
this Agreement, the Covered Indemnitee shall promptly notify Tyson in writing,
and Tyson will have the right at its option promptly to assume the defense
thereof, including the employment of counsel reasonably satisfactory to the
Covered Indemnitee and the payment of all expenses. Any Covered Indemnitee shall
have the right to employ separate counsel in any such action and to participate
in the defense thereof, but the fees and expenses of separate counsel shall be
for the account of the Covered Indemnitee unless (a) the employment thereof has
been specifically authorized by Tyson in writing; (b) Tyson has failed within a
reasonable time to assume the defense and employed counsel; or (c) the Covered
Indemnitee shall have been advised by counsel that representation of the Covered
Indemnitee and Tyson by the same counsel would be inappropriate under applicable
standards of professional conduct due to actual or potential differing interests
among them.

 

(b)          Tyson shall not be liable for any settlement of any action,
proceeding or suit effected without the written consent of Tyson or for any
final judgment or decree entered in any such action, proceeding or suit if the
Covered Indemnitee fails to provide Tyson promptly with written notice of the
assertion of the action, proceeding or suit in the manner contemplated by
subparagraph (a) above. If the action, proceeding or suit is settled with
Tyson’s written consent, or if there is a final judgment or decree for the
plaintiff in any such action, proceeding or suit by a court of competent
jurisdiction and the time to appeal shall have been denied and Tyson was
provided with prompt written notice of the assertion of the action, proceeding
or suit, Tyson agrees to indemnify and hold harmless the Covered Indemnitee from
and against any Losses incurred by reason of the settlement, judgment or decree.

 

5.           Indemnification of Legal Expenses. In the event that a Covered
Indemnitee employs separate counsel pursuant to Paragraph 4(a) above, Tyson
shall advance to the Covered Indemnitee, prior to any final disposition of any
pending action, proceeding or suit, whether civil, criminal, administrative or
investigative, any and all reasonable attorneys’ fees and expenses incurred in
preparing, investigating and defending any such action, proceeding or suit
within thirty (30) days after receiving copies of invoices presented to the
Covered Indemnitee for such expenses. The Covered Indemnitee shall reimburse
Tyson for all such advances only if and to the extent that a final decision by a
court of competent jurisdiction has determined that it was unlawful for the
Covered Indemnitee to be indemnified for such fees and expenses.

 

6.            Subrogation. In the event Tyson makes any payments pursuant to the
terms of this Agreement, Tyson shall be subrogated to the extent of such
payments to all of the rights of recovery

 

3

 

--------------------------------------------------------------------------------



of the Covered Indemnitee. A Covered Indemnitee shall execute all documents
necessary and provide such other cooperation as is necessary to preserve such
rights of recovery, including the execution of such documents necessary to
enable Tyson effectively to bring suit to enforce such rights.

 

7.            Inducement. Tyson expressly confirms that it has entered into this
Agreement and assumed the obligations hereunder to induce the Indemnitee to
continue serving as a director of and to serve as an advisor to Tyson and
acknowledges that the Indemnitee is relying upon the benefits provided by this
Agreement in agreeing to serve in such capacities. In the event the Indemnitee
is required to bring any action to enforce rights or to collect monies due under
this Agreement and is successful in such action, Tyson shall reimburse the
Indemnitee for all of Indemnitee’s reasonable attorneys’ fees and expenses in
preparing, investigating and pursuing such action.

 

8.            Continuation. All obligations of Tyson hereunder shall continue
during the period which Indemnitee serves as a director of and advisor to Tyson
and shall continue following the expiration or termination of such capacities so
long as the Indemnitee shall be subject to any possible action, proceeding or
suit of any kind or nature whatsoever, whether civil, criminal, administrative
or investigative relating to the Indemnitee’s current or future capacities as a
director or officer of or advisor to Tyson.

 

9.            Binding Effect, No Assignment. This Agreement shall be binding
upon and inure to the benefit of the assigns, successors and legal
representatives of Tyson and to the executors or administrators of the
Indemnitee. This Agreement may not be assigned by the Indemnitee except pursuant
to the laws of descent and distribution.

 

10.          No Waiver. No waiver by a party of any right under this Agreement
shall be given effect except by a written instrument signed by the party waiving
the right. A written waiver given by any party waiving that party’s right to
enforce any provision under this Agreement in any particular circumstance shall
not operate as a waiver of that provision in any other circumstance or of any
other provisions of this Agreement. No delay on the part of any party in
exercising any right hereunder shall operate as a waiver thereof.

 

11.          Entire Agreement. The parties agree that the provisions of this
Agreement, together with each of that certain Indemnity Agreement dated May 9,
1997 between Tyson and Indemnitee and that certain Agreement dated effective
September 28, 2007 between Tyson and Indemnitee addressing the advisory services
being provided by Indemnitee to Tyson, supersede any other arrangement, whether
written or oral, previously agreed to between the parties concerning the subject
matter of this Agreement.

 

12.         Severability. The parties agree that in the event a court of
competent jurisdiction holds that any part of this Agreement is invalid or
unenforceable, the remaining provisions of this Agreement shall remain in full
force and effect as if the provisions held invalid or unenforceable were never a
part hereof.

 

4

 

--------------------------------------------------------------------------------



13.         Amendment, Modification and Termination. This Agreement may not be
amended or modified except by an instrument in writing signed by or on behalf of
the parties hereto.

 

14.          Governing Law. The validity, construction and operation of this
Agreement shall be governed by the laws of the State of Delaware.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

TYSON FOODS, INC.

 

 

By: /s/ Richard Bond

Name: Richard L. Bond

 

Title:

President and Chief Executive Officer

 

 

INDEMNITEE

 

 

By: /s/ John Tyson

Name: John Tyson

 

Title:

Director

 

 

5

 

 